Case 1:16-cv-07176-ILG-PK Document 48 Filed 10/30/18 Page 1 of 1 PageID #: 742
 
     
                                                                                       San Francisco & New York 
 
                                                                                        Amit Rana, Esq. 
                                                                                       rana@braunhagey.com 

                                        October 30, 2018
VIA ECF

Honorable I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:    Campbell v. Drink Daily Greens, LLC, Case No. 1:16-cv-07176 (E.D.N.Y)

Your Honor:

       Our office represents Drink Daily Greens, LLC in the above captioned matter. Consistent
with Rule IV.B of Your Honor’s Individual Rules, the parties have met and conferred and jointly
propose the following briefing schedule for Drink Daily Greens’ Rule 11 Motion.

        Deadline to file Rule 11 Motion:                   November 2, 2018
        Deadline to file any Response:                     November 23, 2018
        Deadline to file Reply in Support of Motion:       December 7, 2018



                                    Respectfully submitted,



                                           Amit Rana




 
                                                                                                                    
                                                                  San Francisco                           New York 
                                              351 California Street, 10th Floor         7 Times Square, 27th Floor 
                                                      San Francisco, CA 94104                  New York, NY 10036 
                                                   Tel. & Fax:  (415) 599‐0210          Tel. & Fax:  (646) 829‐9403 
 
                                                                                                                    
